Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicants’ prelemary amendment filed September 11, 2019 is acknowledged.  Claims 1-15 are amended. Now, Claims 1-15 are pending.

Claim Objections
2.	Claims 3 and 6-7 are objected to because of the following informalities:  
	In Claim 3 (line 3), Applicant is advised to replace “2,2(4),4-trimethyl-1,6-hexamethylene” with -- 2,2,4-trimethyl-1,6-hexamethylene, 2,4,4-trimethyl-1,6-hexamethylene --.
	In Claim 6 (line 1), Applicant is advised to remove “in any”.
	In Claim 6 (line 3), Applicant is advised to replace “formula (III).” with -- formula (III) --.
	In Claim 6 (last line), Applicant is advised to replace “(III)” with -- (III). --.
Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


4.	Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In Claim 5 (line 2), “1.1” causes confusion because “n” is an integer.
	
5.	Claim 3 and 5-7 would be allowable if rewritten to overcome the claim objection and/or the rejection(s) under 35 U.S.C. 112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	The patentability of the instant claims is set forth in paragraph 6 below.

Allowable Subject Matter
6.	Claims 1-2, 4 and 8-15 are allowed.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
, where n is an integer of from 2 to 8 and z is from 0 to (n-1). (col. 1, line 9 to col. 2, line 55) Notably, when z is 0, n - z would be 2 to 8 (i.e., 2 to 8 urethane units). This particular segment is similar to Applicant’s segment in formula (I) (i.e., -NHC(O)O-B), however, Applicant’s segment contains only one urethane unit and Shafer’s segment contains 2 to 8 urethane units. Further, Schafer’s examples demonstrated reacting a polyol with a carbodiimide (e.g., Examples 6-7), where the OH group is in large stoichiometric excess with respect to NCO group to afford a guanidine precursor. To this end, after reacting the guanidine precursor with an amine to obtain a guanidine, the guanidine would contain only one urethane unit. However, this guanidine would contain an OH group (i.e., -NHC(O)O-B-OH) that is different from Applicant’s -NHC(O)O-B free of any OH group. In summary, Schafer does not teach or fairly suggest Applicant’s guanidine having a moiety of -NHC(O)O-B moiety containing only one urethane unit, yet free of a hydroxyl group.


If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vasu Jagannathan, can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


klp
March 21, 2022
/KUO LIANG PENG/Primary Examiner, Art Unit 1765